Exhibit 10.1

 

 

 

COMMON STOCK PURCHASE AGREEMENT

 

by and among

 

CLAYTON WILLIAMS ENERGY, INC.

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

July 22, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1

Definitions

2

 

 

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

Section 2.1

Sale and Purchase

5

Section 2.2

Closing

5

Section 2.3

Each Purchaser’s Conditions

6

Section 2.4

Company’s Conditions

7

Section 2.5

Deliveries by the Company

8

Section 2.6

Purchaser Deliveries

9

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Existence

9

Section 3.2

Capitalization

10

Section 3.3

Subsidiaries

10

Section 3.4

No Conflict

10

Section 3.5

Authority

11

Section 3.6

Approvals

11

Section 3.7

Compliance with Laws

12

Section 3.8

Periodic Reports

12

Section 3.9

Accounting and Disclosure Controls

12

Section 3.10

Compliance with and Liability Under Environmental Laws

13

Section 3.11

Litigation

14

Section 3.12

No Material Adverse Effect

14

Section 3.13

FCPA

14

Section 3.14

Compliance with Money Laundering Laws

14

Section 3.15

OFAC

14

Section 3.16

Certain Fees

15

Section 3.17

No General Solicitation; No Advertising

15

Section 3.18

No Registration Required

15

Section 3.19

No Integration

15

Section 3.20

Investment Company Status

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Section 4.1

Existence

16

Section 4.2

Authorization, Enforceability

16

Section 4.3

No Breach

16

Section 4.4

Certain Fees

16

Section 4.5

Investment

16

Section 4.6

Nature of Purchaser

17

Section 4.7

Restricted Securities

17

Section 4.8

Reliance Upon such Purchaser’s Representations and Warranties

17

Section 4.9

Short Selling

18

Section 4.10

Legend; Restrictive Notation

18

Section 4.11

Company Information

18

 

 

 

ARTICLE V

 

COVENANTS

 

Section 5.1

Taking of Necessary Action; Certain Filings

18

Section 5.2

Information Statement

19

Section 5.3

Expenses

20

 

 

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1

Indemnification by the Company

20

Section 6.2

Indemnification by the Purchaser

21

Section 6.3

Indemnification Procedure

21

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1

Interpretation

22

Section 7.2

Survival of Provisions

22

Section 7.3

No Waiver; Modifications in Writing

23

Section 7.4

Binding Effect; Assignment

23

Section 7.5

Communications

24

Section 7.6

Entire Agreement

25

Section 7.7

Governing Law; Waiver of Trial by Jury

25

Section 7.8

Execution in Counterparts

25

Section 7.9

Termination

26

Section 7.10

Recapitalization, Exchanges, Etc. Affecting the Common Shares

26

 

ii

--------------------------------------------------------------------------------


 

Schedule A —

List of Purchasers and Aggregate Commitment Amount

 

Schedule B —

Subsidiaries

 

 

 

 

Exhibit A —

Form of Stockholder Agreement

 

Exhibit B —

Form of Opinion of Company Counsel

 

 

iii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT, dated as of July 22, 2016 (this
“Agreement”), is by and among CLAYTON WILLIAMS ENERGY, INC., a Delaware
corporation (the “Company”), and each of the purchasers listed on Schedule A
hereto (each a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
common stock, par value $0.10 per share (the “Common Shares”) in accordance with
the provisions of this Agreement;

 

WHEREAS, at Closing (as defined below), the Company and the Purchasers will
enter into a Stockholder Agreement (the “Stockholder Agreement”) in the form
attached hereto as Exhibit A, pursuant to which the Company will provide the
Purchasers with certain board nomination rights with respect to the Common
Shares acquired pursuant hereto and pursuant to which the Company and the
Purchasers will make certain other agreements;

 

WHEREAS, in connection with the transactions contemplated by this Agreement, the
board of directors of the Company and the requisite holders of Preferred Stock
(as defined below) have approved an increase in the size of the board of
directors of the Company from seven to nine directors, such increase to be
effective as of the Closing;

 

WHEREAS, the Company is party to that certain Credit Agreement dated as of
March 8, 2016, among the Company, certain subsidiaries of the Company, as
guarantors, certain affiliates of the Purchasers and the other financial
institutions party thereto from time to time, as lenders, and Wilmington Trust,
National Association, as administrative agent (as amended by the certain
Amendment No. 1 to Credit Agreement entered into on March 15, 2016 and as the
same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the transactions contemplated by this Agreement, the
Company, certain subsidiaries of the Company, as guarantors, certain affiliates
of the Purchasers and the other financial institutions party thereto from time
to time, as lenders, and Wilmington Trust, National Association, as
administrative agent, have entered into an amendment to the Credit Agreement
(the “Credit Agreement Amendment”), such amendment to be effective as of the
Closing, pursuant to which the lenders agree to the consent and waiver of
certain matters relating to the use of proceeds from the transactions
contemplated by this Agreement and certain other transactions; and

 

WHEREAS, concurrent with the execution of this Agreement and in connection with
the transactions contemplated by this Agreement, the Company has received a
written consent delivered by holders of a majority of the Common Shares of the
Company irrevocably approving the transactions contemplated by this Agreement
(the “Company Stockholder Approval”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                          Definitions.  As used in this Agreement,
and unless the context requires a different meaning, the following terms have
the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Antitrust Laws” means, collectively, (a) the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended; (b) the Sherman Antitrust Act of 1890, as
amended; (c) the Clayton Act of 1914, as amended; (d) the Federal Trade
Commission Act of 1914, as amended; (e) any other applicable Law designed to
prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade; and (f) any applicable Law that requires
one or more parties to certain transactions to submit notice or information to a
Governmental Authority charged with enforcing any applicable Law identified in
clause (e) of this definition.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the state of New York are
authorized or required by Law or other governmental action to close.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” has the meaning specified in the introductory paragraph.

 

“Company Financial Statements” has the meaning specified in Section 3.8.

 

“Company Related Parties” has the meaning specified in Section 6.2.

 

“Company SEC Documents” has the meaning specified in Section 3.8.

 

“Company Stockholder Approval” has the meaning specified in the recitals.

 

“Common Share Price” means $29.6965.

 

“Common Shares” has the meaning specified in the recitals.

 

“Credit Agreement” has the meaning specified in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Credit Agreement Amendment” has the meaning specified in the recitals.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Environmental Laws” has the meaning specified in Section 3.10.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.

 

“FCPA” has the meaning specified in Section 3.13.

 

“GAAP” has the meaning specified in Section 3.9.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective Properties.

 

“Indemnified Party” has the meaning specified in Section 6.3.

 

“Indemnifying Party” has the meaning specified in Section 6.3.

 

“Information Statement” has the meaning specified in Section 5.2.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security
purposes.  For the purpose of this Agreement, a Person shall be deemed to be the
owner of any Property that it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.

 

“Losses” has the meaning specified in Section 6.1.

 

“Material Adverse Effect” means any change, event, development, circumstance,
condition, occurrence or effect that, individually or in the aggregate, has a
material adverse effect on the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Company and its
Subsidiaries, taken as a whole, but none of the following changes, events,

 

3

--------------------------------------------------------------------------------


 

developments, conditions, occurrences or effects (either alone or in
combination) will be taken into account for purposes of determining whether a
Material Adverse Effect has occurred: (a) changes in the general economic,
financial, credit or securities markets (b) changes in general economic
conditions in the oil and gas exploration and production industry as a result of
changes in the price of oil or natural gas; (c) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any other calamity or crisis,
including acts of terrorism; (d) any hurricane, tornado, flood, earthquake or
other natural disaster or any pandemic; (e) any changes in accounting
requirements or principles imposed upon the Company and its Subsidiaries or
their respective businesses or any changes in GAAP (or authoritative
interpretation of GAAP); (f) any change in the market price or trading volume of
the Common Shares (it being understood and agreed that the exception in this
clause (f) shall not preclude any Party from asserting that the facts,
circumstances, changes, events, developments, conditions, occurrences or effects
giving rise to such change should be deemed to constitute, or be taken into
account in determining whether there has been a Material Adverse Effect); and
(g) changes in any Laws or regulations applicable to the Company or its
Subsidiaries or the industries in which they operates or the interpretations
thereof; provided, however, that any change, event, development, circumstance,
condition, occurrence or effect referred to in clauses (a), (b), (c), (d) or
(g) will be taken into account for purposes of determining whether a Material
Adverse Effect has occurred if and to the extent that such change, event,
development, circumstance, condition, occurrence or effect disproportionately
affects the Company and its Subsidiaries, taken as a whole, as compared to other
similarly situated Persons operating in the industries in which the Company and
its Subsidiaries operate.

 

“Money Laundering Laws” has the meaning specified in Section 3.14.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“OFAC” has the meaning specified in Section 3.15.

 

“Operative Documents” means, collectively, this Agreement and the Stockholder
Agreement, and any amendments, supplements, continuations or modifications
thereto.

 

“Outside Date” has the meaning specified in Section 7.9(b).

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Preferred Stock” has the meaning specified in Section 3.2.

 

“Press Release” has the meaning specified in Section 5.1(b).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

4

--------------------------------------------------------------------------------


 

“Purchase Price” means, with respect to a particular Purchaser, the portion of
the aggregate amount set forth on Schedule A hereto under the column titled
“Purchase Price” set forth opposite such Purchaser’s name on the Allocation
Schedule.

 

“Purchased Shares” means, with respect to a particular Purchaser, the portion of
the aggregate number of Common Shares set forth on Schedule A hereto under the
column titled “Aggregate Shares of Common Stock” opposite such Purchaser’s name
on the Allocation Schedule.

 

“Purchaser” and “Purchasers” have the meanings specified in the introductory
paragraph.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated March 15, 2016, between the Company and the sellers listed on
Schedule I attached thereto.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

“Stockholder Agreement” has the meaning specified in the recitals hereto.

 

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

 

ARTICLE II

 

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1                          Sale and Purchase.  Subject to the terms
and conditions hereof, the Company hereby agrees to issue and sell to the
Purchasers and each Purchaser hereby agrees to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees to pay the Company the
Common Share Price for each Purchased Share.

 

Section 2.2                          Closing.  Pursuant to the terms of this
Agreement, the consummation of the purchase and sale of the Purchased Shares
hereunder (the “Closing”) shall take place at the offices of Vinson & Elkins
L.L.P., 2801 Via Fortuna, Suite 100, Austin, Texas

 

5

--------------------------------------------------------------------------------


 

78746 at 9:00 a.m. (Central Time) on the date that all conditions set forth in
Sections 2.3 and 2.4 have been satisfied or waived (other than those conditions
that by their nature are to be satisfied by actions taken at Closing), or at
such other time as the Company and Purchasers representing a majority of the
aggregate Purchase Prices determine (the date of such closing, the “Closing
Date”).  At least two Business Days prior to the Closing Date, the Purchasers
shall deliver to the Company a schedule setting forth, with respect to a
particular Purchaser, (a) the portion of the aggregate amount set forth on
Schedule A hereto under the column titled “Purchase Price” to be purchased by
such Purchaser and (b) the portion (which must be a whole number) of the
aggregate number of Common Shares set forth on Schedule A hereto under the
column titled “Aggregate Shares of Common Stock” to be purchased by such
Purchaser (such schedule the “Allocation Schedule”), and the aggregate number of
Purchase Shares and amount of Purchase Price with respect to the Purchasers set
forth on the Allocation Schedule shall be equal to the “Aggregate Shares of
Common Stock” and “Aggregate Purchase Price” set forth on Schedule A hereto. 
The parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the Operative Documents and the closing deliverables contemplated
hereby and thereby.  Unless otherwise provided herein, all proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken.

 

Section 2.3                          Each Purchaser’s Conditions.  The
obligation of each Purchaser to consummate the purchase of its Purchased Shares
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Purchaser on behalf of itself in writing with respect to its Purchased Shares,
in whole or in part, to the extent permitted by applicable Law):

 

(a)                                 the Company shall have performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Company on or prior to the
Closing Date;

 

(b)                                 (i) the representations and warranties of
the Company that are either (x) set forth in Sections 3.1, 3.2, and 3.5 or
(y) qualified by materiality or a Material Adverse Effect, shall be true and
correct when made and as of the Closing Date and (ii) all other representations
and warranties of the Company shall be true and correct in all material respects
when made and as of the Closing Date, in each case as though made at and as of
the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);

 

(c)                                  the NYSE shall have authorized, upon
official notice of issuance, the listing of the Purchased Shares;

 

(d)                                 no notice of delisting from the NYSE shall
have been received by the Company with respect to the Common Shares;

 

(e)                                  the Company Stockholder Approval shall have
been obtained, and the Company shall have notified its stockholders of the
Company Stockholder Approval pursuant to the DGCL;

 

6

--------------------------------------------------------------------------------


 

(f)                                   the Information Statement shall have been
cleared by the Commission and shall have been sent to the stockholders of the
Company entitled to notice thereof (in accordance with Regulation 14C of the
Exchange Act) at least 20 days prior to the Closing Date;

 

(g)                                  the Company shall have provided evidence of
all necessary approvals or waivers required under its existing debt
documentation to ensure that no default or acceleration under such debt
documentation is caused by the consummation of the transactions contemplated by
this Agreement;

 

(h)                                 the filings of the Company and each
Purchaser pursuant to the Antitrust Laws, if any, shall have been made and the
applicable waiting period and any extensions thereof shall have expired or been
terminated;

 

(i)                                     from the date of this Agreement through
the Closing Date, no event or circumstance shall have occurred that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect;

 

(j)                                    no Law, judgment, injunction, order,
ruling, or decree shall have been enacted, promulgated, entered, or enforced by
any Governmental Authority which would prohibit the consummation of the
transactions contemplated by this Agreement, and there shall be no legal
proceeding or action pending or threatened by any Governmental Authority that
seeks to enact, issue, promulgate, enforce, or enter into any such Law,
judgment, injunction, order, ruling, or decree or that seeks to enjoin or
prohibit the consummation of the transactions contemplated hereby;

 

(k)                                 the Company shall not have filed for
bankruptcy;

 

(l)                                     the Purchasers, shall have received an
opinion from Vinson & Elkins LLP, counsel for the Company, dated the Closing
Date, in the form attached as Exhibit B hereto;

 

(m)                             the Chief Executive Officer or Chief Financial
Officer of the Company shall have delivered to the Purchasers, at the Closing a
certificate stating that the conditions specified in Section 2.3(a) and
Section 2.3(b) hereof have been fulfilled; and

 

(n)                                 the Company shall have delivered, or caused
to be delivered, to the Purchasers, at the Closing, the Company’s closing
deliveries described in Section 2.5.

 

Section 2.4                          Company’s Conditions.  The obligation of
the Company to consummate the issuance and sale of the Purchased Shares to the
Purchasers shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions with respect to all Purchasers (any or all
of which may be waived by the Company in writing, in whole or in part, to the
extent permitted by applicable Law):

 

(a)                                 (i) the representations and warranties of
such Purchaser set forth in Section 4.5, 4.6 and 4.7 shall be true and correct
when made and as of the Closing Date and (ii) the representations and warranties
of such Purchaser contained in this Agreement shall be true and

 

7

--------------------------------------------------------------------------------


 

correct in all material respects as of the Closing Date (except that
representations of such Purchaser made as of a specific date shall be required
to be true and correct as of such date only);

 

(b)                                 each Purchaser shall have performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

 

(c)                                  the Company shall have notified its
stockholders of the Company Stockholder Approval pursuant to the DGCL, and the
Information Statement shall have been cleared by the Commission and shall have
been sent to the stockholders of the Company entitled to notice thereof (in
accordance with Regulation 14C of the Exchange Act) at least 20 days prior to
the Closing Date;

 

(d)                                 the filings of the Company and each
Purchaser pursuant to the Antitrust Laws, if any, shall have been made and the
applicable waiting period and any extensions thereof shall have expired or been
terminated;

 

(e)                                  no Law, judgment, injunction, order,
ruling, or decree shall have been enacted, promulgated, entered, or enforced by
any Governmental Authority which would prohibit the consummation of the
transactions contemplated by this Agreement, and there shall be no legal
proceeding or action pending or threatened by any Governmental Authority that
seeks to enact, issue, promulgate, enforce, or enter into any such Law,
judgment, injunction, order, ruling, or decree or that seeks to enjoin or
prohibit the consummation of the transactions contemplated hereby;

 

(f)                                   a senior executive officer of an affiliate
of the Purchasers shall have delivered to the Company at the Closing a
certificate stating that the conditions specified in Section 2.4(a) and
Section 2.4(b) hereof have been fulfilled; and

 

(g)                                  each Purchaser shall have delivered, or
caused to be delivered, to the Company at the Closing such Purchaser’s closing
deliveries described in Section 2.6.

 

Section 2.5                          Deliveries by the Company.  Upon the terms
and subject to the conditions of this Agreement, at the Closing, the Company
will deliver (or cause to be delivered) the following:

 

(a)                                 evidence of the Purchased Shares credited to
book-entry accounts maintained by the Company’s transfer agent, bearing the
legend or restrictive notation set forth in Section 4.10, free and clear of any
Liens, other than transfer restrictions under applicable federal and state
securities laws;

 

(b)                                 a certificate of the Secretary of State of
the State of Delaware, dated a recent date, to the effect that the Company is in
good standing;

 

(c)                                  a cross receipt executed by the Company and
delivered to such Purchaser certifying that it has received the Purchase Price
from such Purchaser as of the Closing Date;

 

8

--------------------------------------------------------------------------------


 

(d)                                 the Stockholder Agreement, which shall have
been duly executed by the Company;

 

(e)                                  the certificate referenced in
Section 2.3(m) hereof; and

 

(f)                                   a certificate of the Secretary or
Assistant Secretary of the Company, certifying as to (1) the Second Amended and
Restated Certificate of Incorporation of the Company, as amended, and the
Corporate Bylaws of the Company, as amended, (2) board resolutions authorizing
the execution and delivery of the Operative Documents and the consummation of
the transactions contemplated thereby, including the issuance of the Purchased
Shares, (3) the Company Stockholder Approval and (4) the incumbency of the
officers authorized to execute the Operative Documents, setting forth the name
and title and bearing the signatures of such officers.

 

Section 2.6                          Purchaser Deliveries.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, each Purchaser will
deliver (or cause to be delivered) the following:

 

(a)                                 the Purchase Price payable by such Purchaser
in accordance with the Allocation Schedule, by wire transfer of immediately
available funds;

 

(b)                                 a Form W-9 executed by such Purchaser;

 

(c)                                  the Stockholder Agreement, which shall have
been duly executed by such Purchaser;

 

(d)                                 a cross-receipt executed by such Purchaser
and delivered to the Company certifying that such Purchaser has received the
Purchased Shares from the Company on the Closing Date; and

 

(e)                                  the certificate referenced in
Section 2.4(f).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

Section 3.1                          Existence.  The Company has been duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, with corporate power and authority to own its properties and conduct
the businesses in which it is currently engaged and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be duly
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

Section 3.2                          Capitalization.

 

(a)                                 The authorized capital stock of the Company
consists of (i) 3,000,000 shares of preferred stock, par value $0.10 per share
(“Preferred Stock”), and (ii) 30,000,000 shares of Common Shares. As of the
close of business on July 22, 2016, there were (i) 3,500 shares of Preferred
Stock outstanding and (ii) 12,169,536 shares of Common Shares outstanding. All
issued and outstanding shares of Preferred Stock and Common Shares have been
duly authorized and validly issued and are fully paid and nonassessable.

 

(b)                                 As of the close of business on July 22,
2016, the Company has reserved an aggregate of 1,400,000 shares of Common Shares
for issuance pursuant to the Company’s Long-Term Incentive Plan, under which
(i) no shares have been issued and are reflected in the currently outstanding
Common Shares, and (ii) 1,400,000 shares remain available for future grant.

 

(c)                                  As of the close of business on July 22,
2016, the Company has authorized and reserved for issuance an aggregate of
2,251,364 shares of Common Shares pursuant to the exercise of warrants granted
to funds managed by Ares Management, L.P., as further disclosed in the Company
SEC Documents.

 

Section 3.3                          Subsidiaries.  As of the date hereof, the
entities listed on Schedule B hereto are the only direct or indirect
Subsidiaries of the Company. As of the date hereof, each such Subsidiary has
been duly incorporated or formed and is existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, with corporate,
limited liability company, limited partnership, or other similar power and
authority to own its properties and conduct businesses in which it is currently
engaged; and each Subsidiary listed on Schedule B hereto is duly qualified to do
business as a foreign corporation or other entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be duly
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the issued and outstanding capital stock or
other ownership interests of each such Subsidiary has been duly authorized and
validly issued and, in the case of any such corporation, is fully paid and
nonassessable; and the capital stock or other ownership interests of each such
Subsidiary owned by the Company, directly or indirectly, is owned free from
liens, encumbrances and defects, except for Liens pursuant to credit agreements
and related security agreements disclosed or referred to in the Company SEC
Documents, or as otherwise would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.4                          No Conflict.  Except as set forth on
Schedule 3.4, the execution, delivery and performance of this Agreement and the
issuance and sale of the Purchased Shares will not result in a breach or
violation of any of the terms and provisions of, or constitute, or with the
giving of notice or lapse of time, would constitute, a default under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company or any of its Subsidiaries pursuant to, (i) their respective
certificate of formation, limited liability company agreement, limited
partnership agreement, charter, or by-laws or similar organizational documents
of the Company or any of its Subsidiaries, (ii) other than the

 

10

--------------------------------------------------------------------------------


 

expiration or termination of any applicable waiting period under the Antitrust
Laws, any statute, rule, regulation or order of any governmental agency or body
or any court, domestic or foreign, having jurisdiction over the Company or any
of its Subsidiaries or any of their properties, or (iii) any agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
properties of the Company or any of its Subsidiaries is subject, except in the
case of clauses (ii) and (iii) as would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.5                          Authority.

 

(a)                                 Each of the Operative Documents has been or
will be validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by each Purchaser or its Affiliate, as
applicable (if either such Purchaser or its Affiliate is a party thereto),
constitutes, or will constitute, the legal, valid and binding obligations of the
Company enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and by general
principles of equity.

 

(b)                                 The Purchased Shares have been duly
authorized and, when the Purchased Shares have been delivered and paid for in
accordance with this Agreement on the Closing Date, such Purchased Shares will
be validly issued, fully paid and nonassessable; the stockholders of the Company
have no preemptive rights with respect to the Purchased Shares; and none of the
outstanding shares of capital stock of the Company have been issued in violation
of any preemptive or similar rights of any security holder. Except as described
or disclosed herein, in the Registration Rights Agreement or in the Company SEC
Documents there are no outstanding (A) securities or obligations of the Company
convertible into or exchangeable for any capital stock of the Company,
(B) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (C) obligations of the Company to register, issue or sell any
shares of capital stock, any such convertible or exchangeable securities or
obligations or any such warrants, rights or options.

 

(c)                                  The holders of a majority of the Common
Shares have irrevocably provided the Company Stockholder Approval, and no
additional stockholder approval or stockholder action is necessary or required
for the issuance of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement, regardless of any subsequent transfer or
disposition of Common Shares; and the holders of the Common Shares that
irrevocably provided the Company Stockholder Approval hold a majority of the
Common Shares of the Company.

 

Section 3.6                          Approvals.  No consent, approval,
authorization, or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required to be
obtained or made by the Company for the consummation of the transactions
contemplated by this Agreement, except (i) such as have been obtained,
(ii) where the failure of the Company to obtain or make any such consent,
approval, authorization, order, filing or registration would not reasonably be
expected to have a Material Adverse Effect, (iii) such as have been made or as
may be required under state or foreign securities or “Blue Sky”

 

11

--------------------------------------------------------------------------------


 

laws, (iv) the approval for listing on the NYSE of the Purchased Shares, (v) the
filing with the Commission of such reports under the Exchange Act or the
Securities Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement, including the Information Statement
and (vi) the filing of approvals, waivers or consents under Antitrust Laws, and
the expiration or termination of the applicable waiting periods thereunder, if
necessary.

 

Section 3.7                          Compliance with Laws.  Neither the Company
nor any of its Subsidiaries is in violation of any Law applicable to the Company
or its Subsidiaries, except as would not, individually or in the aggregate, have
a Material Adverse Effect.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 3.8                          Periodic Reports.  Since June 30, 2015, all
forms, registration statements, reports, schedules and statements required to be
filed by the Company under the Exchange Act or the Securities Act (all such
documents, including the exhibits thereto, prior to the date hereof,
collectively the “Company SEC Documents”) have been filed with the Commission on
a timely basis.  The Company SEC Documents, including, without limitation, any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Company Financial Statements”), at the time filed (a) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (b) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act (and the rules and
regulations of the Commission thereunder), as the case may be, (c) complied as
to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the Commission with respect thereto,
(d) with respect to the Company Financial Statements, were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the Commission), and (e) with respect
to the Company Financial Statements, fairly present (subject in the case of
unaudited statements to normal and recurring audit adjustments) in all material
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended.  KPMG LLP is an
independent registered public accounting firm with respect to the Company and
has not resigned or been dismissed as independent registered public accountants
of the Company as a result of or in connection with any disagreement with the
Company on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.

 

Section 3.9                          Accounting and Disclosure Controls.  The
Company maintains a system of internal controls, including, but not limited to,
disclosure controls and

 

12

--------------------------------------------------------------------------------


 

procedures, internal controls over accounting matters and financial reporting,
an internal audit function and legal and regulatory compliance controls that are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described or disclosed in the Company SEC
Documents, since the date of the most recent balance sheet of the Company and
its Subsidiaries reviewed or audited by KPMG LLP, (i) the Company has not been
advised of or become aware of (A) any significant deficiencies or material
weaknesses in the design or operation of internal controls that could adversely
affect the ability of the Company or any of its Subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
controls, and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the internal controls of the
Company and each of its Subsidiaries; and (ii) there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company and its Subsidiaries have
established, maintained and periodically evaluate the effectiveness of
“disclosure controls and procedures” (as defined in Rules 13a-15 and 15d-15
under the Exchange Act).  Such disclosure controls and procedures are designed
to ensure that information required to be disclosed by the Company in the
reports that it will be required to file or submit under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

Section 3.10                   Compliance with and Liability Under Environmental
Laws.  The Company (i) is in compliance with any and all applicable federal,
state and local laws and regulations relating to the protection of human health
and safety (to the extent such health and safety relate to exposure to hazardous
or toxic substances or wastes, pollutants or contaminants), the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as they are currently being conducted, and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive such required permits, licenses or other approvals or failure to comply
with the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, have a Material Adverse Effect.  There are no
costs or liabilities arising under Environmental Laws with respect to the
operations or properties of the Company (including, without limitation, any
capital or operating expenditures required for clean-up or closure of
properties, compliance with Environmental Laws, any permit, license or approval
or any related legal constraints on operating activities, and any potential
liabilities of third parties assumed under contract by the Company) that would,
individually or in the aggregate, have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

Section 3.11                   Litigation.  Except as described or disclosed in
the Company SEC Documents, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company, any of its
Subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its Subsidiaries, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are threatened or, to the Company’s knowledge,
contemplated.

 

Section 3.12                   No Material Adverse Effect.  Since December 31,
2015, no event or circumstance has occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

 

Section 3.13                   FCPA.  Neither the Company nor any of its
Subsidiaries nor any director, officer or controlled Affiliate of the Company or
any of its Subsidiaries nor, to the knowledge of the Company, any agent or
employee of the Company or any of its Subsidiaries nor, to the knowledge of the
Company, any Affiliate of the Company or any of its Subsidiaries that is not
controlled by or under common control with the Company or any of its
Subsidiaries, is aware of, has taken or will take any action, directly or
indirectly, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.

 

Section 3.14                   Compliance with Money Laundering Laws.  The
operations of the Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

Section 3.15                   OFAC.  Neither the Company nor any of its
Subsidiaries nor any director, officer, employee or Affiliate, nor to the
Company’s knowledge, agent, of the Company or any of its Subsidiaries (i) is
currently subject to any sanctions administered imposed by the United States
(including any administered or enforced by the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or (ii) will, directly or indirectly,
use the proceeds from the issuance of the Purchased Shares, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person

 

14

--------------------------------------------------------------------------------


 

in any manner that will result in a violation of any economic sanctions imposed
by the United States (including any administered or enforced by OFAC, the U.S.
Department of State, or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European
Union, or the United Kingdom (including sanctions administered or controlled by
Her Majesty’s Treasury) by, or could result in the imposition of Sanctions
against, any Person (including any Person participating in the transactions
contemplated by this Agreement, whether as advisor, investor or otherwise).

 

Section 3.16                   Certain Fees.  Other than fees paid to The
Goldman Sachs Group, Inc., no fees or commissions are or will be payable by the
Company to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Shares or the consummation of the transaction contemplated
by this Agreement.  The Company agrees that it will indemnify and hold harmless
the Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Company in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.17                   No General Solicitation; No Advertising.  The
Company has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Purchased Shares by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

Section 3.18                   No Registration Required.  Assuming the accuracy
of the representations and warranties of each Purchaser contained in Article IV,
the issuance and sale of the Purchased Shares pursuant to this Agreement is
exempt from registration requirements of the Securities Act, and neither the
Company nor, to the knowledge of the Company, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.

 

Section 3.19                   No Integration.  Neither the Company nor any of
its Affiliates have, directly or indirectly through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
“security” (as defined in the Securities Act) that is or will be integrated with
the sale of the Purchased Shares in a manner that would require registration
under the Securities Act.

 

Section 3.20                   Investment Company Status.  The Company is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser hereby represents and warrants to the Company that:

 

Section 4.1                          Existence.  Such Purchaser is duly
organized and validly existing and in good standing under the Laws of its
jurisdiction of organization, with all requisite power and authority to own,
lease, use and operate its Properties and to conduct its business as currently
conducted.

 

Section 4.2                          Authorization, Enforceability.  Such
Purchaser has all necessary corporate, limited liability company or partnership
power and authority to execute, deliver and perform its obligations under this
Agreement and the Stockholder Agreement and to consummate the transactions
contemplated thereby, and the execution, delivery and performance by such
Purchaser of this Agreement has been duly authorized by all necessary action on
the part of such Purchaser; and this Agreement and the Stockholder Agreement
constitute the legal, valid and binding obligations of such Purchaser,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.

 

Section 4.3                          No Breach.  The execution, delivery and
performance of this Agreement and the Stockholder Agreement by such Purchaser
and the consummation by such Purchaser of the transactions contemplated hereby
will not (a) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any material agreement to
which such Purchaser is a party or by which such Purchaser is bound or to which
any of the property or assets of such Purchaser is subject, (b) conflict with or
result in any violation of the provisions of the organizational documents of
such Purchaser, or (c) other than the expiration or termination of any
applicable waiting period under the Antitrust Laws, violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Stockholder Agreement.

 

Section 4.4                          Certain Fees.  No fees or commissions are
or will be payable by such Purchaser to brokers, finders, or investment bankers
with respect to the purchase of any of the Purchased Shares or the consummation
of the transaction contemplated by this Agreement.  Such Purchaser agrees that
it will indemnify and hold harmless the Company from and against any and all
claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by such Purchaser in connection with the
purchase of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement.

 

Section 4.5                          Investment.  The Purchased Shares are being
acquired for such Purchaser’s own account, not as a nominee or agent, and with
no present intention of distributing the Purchased Shares or any part thereof,
and such Purchaser has no present

 

16

--------------------------------------------------------------------------------


 

intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities laws of the United
States or any state, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of the Purchased
Shares under a registration statement under the Securities Act and applicable
state securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
thereunder).  If such Purchaser should in the future decide to dispose of any of
the Purchased Shares, such Purchaser understands and agrees (a) that it may do
so only in compliance with the Securities Act and applicable state securities
law, as then in effect, including a sale contemplated by any registration
statement pursuant to which such securities are being offered, or pursuant to an
exemption from the Securities Act, and (b) that stop-transfer instructions to
that effect will be in effect with respect to such securities.

 

Section 4.6                          Nature of Purchaser.

 

(a)                                 Such Purchaser represents and warrants to
the Company that, (a) it is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated by the Commission pursuant to the
Securities Act and (b) by reason of its business and financial experience it has
such knowledge, sophistication and experience in making similar investments and
in business and financial matters generally so as to be capable of evaluating
the merits and risks of the prospective investment in the Purchased Shares, is
able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment.

 

(b)                                 Such Purchaser or its Representatives have
been furnished with materials relating to the business, finances and operations
of the Company and relating to the offer and sale of the Purchased Shares that
have been requested by such Purchaser.  Such Purchaser or its Representatives
has been afforded the opportunity to ask questions of the Company or its
Representatives.  Such Purchaser understands and acknowledges that its purchase
of the Purchased Shares involves a high degree of risk and uncertainty.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Purchased Shares.

 

Section 4.7                          Restricted Securities.  Such Purchaser
understands that the Purchased Shares are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.  In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.

 

Section 4.8                          Reliance Upon such Purchaser’s
Representations and Warranties.  Such Purchaser understands and acknowledges
that the Purchased Shares are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws, and that the Company is relying in part upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of

 

17

--------------------------------------------------------------------------------


 

such Purchaser set forth in this Agreement in (i) concluding that the issuance
and sale of the Purchased Shares is a “private offering” and, as such, is exempt
from the registration requirements of the Securities Act, and (ii) determining
the applicability of such exemptions and the suitability of such Purchaser to
purchase the Purchased Shares.

 

Section 4.9                          Short Selling.  Such Purchaser has not
engaged in any Short Sales involving Common Shares owned by it between the time
it first began discussions with the Company about the transaction contemplated
by this Agreement and the date of execution of this Agreement.

 

Section 4.10                   Legend; Restrictive Notation.  Such Purchaser
understands that the book-entry account maintained by the transfer agent
evidencing ownership of the Purchased Shares will bear the following legend or
restrictive notation:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER
THE SECURITIES ACT AND OTHER APPLICABLE LAWS PURSUANT TO REGISTRATION OR
EXEMPTION FROM REGISTRATION REQUIREMENTS THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.”

 

Section 4.11                   Company Information.  Such Purchaser acknowledges
and agrees that the Company has provided or made available to such Purchaser
(through EDGAR, the Company’s website or otherwise) all Company SEC Documents,
as well as all press releases or investor presentations issued by the Company
through the date of this Agreement that are included in a filing by the Company
on Form 8-K or clearly posted on the Company’s website.

 

ARTICLE V

 

COVENANTS

 

Section 5.1                          Taking of Necessary Action; Certain
Filings.

 

(a)                                 Each of the parties hereto shall use its
reasonable best efforts promptly to take or cause to be taken all action and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares. 
Without limiting the foregoing, each of the Company and each Purchaser shall use
its reasonable best efforts to make all filings and obtain all consents of
Governmental Authorities that may be necessary or, in the reasonable opinion of
the other parties, as the case may be, advisable for the consummation of the

 

18

--------------------------------------------------------------------------------


 

transactions contemplated by the Operative Documents. Each Purchaser agrees that
its trading activities, if any, with respect to Company’s securities will be in
compliance with all applicable state and federal securities laws, rules and
regulations and the rules and regulations of the NYSE.

 

(b)                                 Promptly following the execution of this
Agreement, (i) no later than two (2) Business Days following the execution and
delivery of this Agreement by the parties hereto, each Purchaser shall notify
the Company whether its acquisition of the Purchased Shares is subject to any
notification or filing under the Antitrust laws and (ii) no later than ten
(10) Business Days following the execution and delivery of this Agreement by the
parties hereto, the Purchasers (and, where required, the Company) will proceed
to prepare and file all notifications required under Antitrust Laws with the
applicable Governmental Authorities with respect to the transactions
contemplated in the Operative Documents, along with such additional reports or
notifications as may be required in connection with this Agreement under
Antitrust Laws and diligently and expeditiously prosecute the same.  Each party
shall request early termination of the applicable waiting period.  The Company
and each Purchaser will furnish to the other such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of any filing or submission which is required under any such
Antitrust Law, and will cooperate with each other in the prosecution of all
filings, requests, reports or notifications thereunder, provided, however, that
nothing in this Section 5.1(b) shall require either party to provide to the
other party any information covered by the attorney-client, work product or
other applicable privileges absent the entry of a mutually agreeable joint
defense agreement.  The Company and each Purchaser will keep each other apprised
of the status of any communications with, and any inquiries or requests for
additional information from, any Governmental Authority.

 

(c)                                  From the date of this Agreement through the
later of the date of receipt of all clearances and approvals and the date of
expiration or termination of the required waiting period, if any, under any
applicable Antitrust Law, the parties to this Agreement agree to cooperate with
each other in obtaining clearance, approval, or the expiration of the required
waiting period under any applicable Antitrust Law.

 

(d)                                 Notwithstanding the foregoing, nothing in
this Section 5.1 shall require, or be construed to require, the Company or any
of its Affiliates to agree to (i) sell, hold, divest, discontinue or limit,
before or after the Closing Date, any assets, businesses or interests of the
Company or any of its Affiliates; (ii) any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests; or
(iii) any material modification or waiver of the terms and conditions of this
Agreement.

 

Section 5.2                          Information Statement.  As soon as
practicable, and no later than ten (10) Business Days following the execution
and delivery of this Agreement by the parties hereto, the Company shall prepare
and file with the Commission, in preliminary form, an information statement of
the type contemplated by Rule 14c-2 promulgated under the Exchange Act related
to this Agreement and the issuance of the Purchased Shares pursuant hereto (such
information statement, including any amendment or supplement thereto, the
“Information Statement”). The Company and each Purchaser will cooperate with
each other in the preparation of the Information Statement. Without limiting the
generality of the foregoing, each Purchaser

 

19

--------------------------------------------------------------------------------


 

will furnish to the Company the information relating to it required by the
Exchange Act and the rules and regulations promulgated thereunder to be set
forth in the Information Statement. The Company shall use its reasonable best
efforts to resolve all Commission comments with respect to the Information
Statement as promptly as reasonably practicable after receipt thereof and to
have the Information Statement cleared by the Staff of the Commission as
promptly as reasonably practicable after such filing. If at any time any
information relating to the Company or any Purchaser, or any of their respective
Affiliates, should be discovered by the Company or such Purchaser that should be
set forth in an amendment or supplement to the Information Statement so that the
Information Statement shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, the party that discovers such information shall
promptly notify the other parties, and an appropriate amendment or supplement
describing such information shall be promptly filed with the Commission and, to
the extent required by Law, disseminated to the stockholders of the Company
entitled to notice thereof. Promptly after the Information Statement has been
cleared by the Commission, in accordance with Rule 14c-2 promulgated under the
Exchange Act and Section 228(e) of the DGCL, the Company shall promptly file the
Information Statement with the Commission in definitive form, substantially in
the form previously cleared or filed with the Commission, as the case may be,
and provide a copy of the Information Statement to its stockholders that are
entitled to notice thereof.

 

Section 5.3                          Expenses.  If the Closing occurs, the
Company shall pay all of the reasonable fees and expenses of legal counsel
incurred by the Purchasers in connection with the negotiation and consummation
of this Agreement and the transactions contemplated hereby, in an amount up to a
maximum of $750,000. Such costs and expenses shall be reimbursed by the Company
promptly following a request for such reimbursement and delivery of documents
evidencing the incurrence of such costs and expenses.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                          Indemnification by the Company.  The
Company agrees to indemnify the Purchasers and their Representatives
(collectively, “Purchaser Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses (collectively, “Losses”) incurred
in connection with investigating, defending or preparing to defend any such
matter that may be incurred by them or asserted against or involve any of them
as a result of, arising out of, or in any way related to the breach of any of
the representations, warranties or covenants of the Company contained herein,
provided that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of such
representations or warranties.  Notwithstanding anything herein to the

 

20

--------------------------------------------------------------------------------


 

contrary, the Company’s aggregate liability for Losses under this Section 6.1
shall not exceed the aggregate purchase price for the Purchased Shares under
this Agreement.

 

Section 6.2                          Indemnification by the Purchaser.  The
Purchasers, jointly and severally, agree to indemnify the Company and its
Representatives (collectively, “Company Related Parties”) from, and hold each of
them harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all Losses incurred in connection with investigating, defending or preparing
to defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of any Purchaser
contained herein, provided that such claim for indemnification relating to a
breach of the representations and warranties is made prior to the expiration of
such representations and warranties. Notwithstanding anything herein to the
contrary, the Purchasers’ aggregate liability for Losses under this Section 6.2
shall not exceed the aggregate purchase price for the Purchased Shares under
this Agreement.

 

Section 6.3                          Indemnification Procedure.  Promptly after
any Company Related Party or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or proceeding by a third Person, which
the Indemnified Party believes in good faith is an indemnifiable claim under
this Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(b) if (i) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses

 

21

--------------------------------------------------------------------------------


 

available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.  Notwithstanding anything herein to the contrary, in no event
shall any Indemnifying Party be entitled to recover under Section 6.1 or
Section 6.2 (i) any special, indirect, exemplary, incidental, lost profits,
speculative or punitive damages or (ii) in connection with a breach of a
representation, warranty or covenant, damages that are not the reasonably
foreseeable consequence of the breach of such representation, warranty or
covenant; provided, however, that such limitations shall not prevent an
Indemnifying Party from recovering under Section 6.1 or Section 6.2 for any such
damages to the extent that such damages are direct damages in the form of
diminution in value or are actually recovered by any third party in connection
with any Losses that are indemnified under Section 6.1 or Section 6.2.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                          Interpretation.  Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement.  If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.  
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

Section 7.2                          Survival of Provisions.  (a) The
representations and warranties set forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 4.1 and 4.2 shall survive for thirty (30) days following the maximum period
permitted by any applicable statute of limitations, (b) the representations and
warranties set forth in Sections 3.7, 3.10, 3.11, 3.12, 4.3, 4.4 and 4.9 and the
covenants contained in this Agreement shall survive for a period of twelve (12)
months following the Closing Date regardless of any investigation made by or on
behalf of the Company

 

22

--------------------------------------------------------------------------------


 

or any Purchaser and (c) all other representations and warranties set forth in
Article III and Article IV shall expire at the Closing. Notwithstanding anything
to the contrary herein, any claim for indemnification in respect of any breach
of any representation, warranty, covenant or agreement contained herein or in
respect of any other indemnifiable matter hereunder that is made in writing in
accordance with the terms of Article VI on or prior to the applicable survival
date set forth in this Section 7.2 shall survive the period set forth in this
Section 7.2 until the final resolution thereof.

 

Section 7.3                          No Waiver; Modifications in Writing.

 

(a)                                 Delay.  No failure or delay on the part of
any party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(b)                                 Amendments and Waivers.  Except as otherwise
provided herein, no amendment, waiver, consent, modification, or termination of
any provision of this Agreement or any other Operative Document shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification, or termination.  Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Operative Document, any waiver of any provision of this Agreement or any other
Operative Document, and any consent to any departure by the Company from the
terms of any provision of this Agreement or any other Operative Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.

 

Section 7.4                          Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon the Company, the Purchasers, and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

 

(b)                                 Assignment of Rights.  All or any portion of
the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to any Affiliate of such Purchaser without the
consent of the Company by delivery of an agreement to be bound and a revised
Schedule A and Allocation Schedule, if applicable.  No portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Company.  No
portion of the rights and obligations of the Company under this Agreement may be
transferred by the Company without the written consent of the Purchasers
purchasing a majority of the Purchased Shares set forth on Schedule A (which
consent shall not be unreasonably withheld).

 

23

--------------------------------------------------------------------------------


 

Section 7.5                          Communications.  All notices and demands
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery or personal delivery to the following addresses:

 

(a)                                 If to any Purchaser:

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention Nathan Walton and Naseem Sagati

Facsimile: (310) 432-8701

Email:  walton@aresmgmt.com

nsagati@aresmgmt.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas  77002

Attention:  Matthew R. Pacey, P.C. and

Lucas E. Spivey

Facsimile: (713) 835-3601

Email:  matt.pacey@kirkland.com

lucas.spivey@kirkland.com

 

(b)                                 If to Clayton Williams Energy, Inc.:

 

Six Desta Drive
Suite 6500
Midland, TX 79705
Attention: Mel G. Riggs
Facsimile: (432) 688-3247

 

with a copy to:

 

Vinson & Elkins L.L.P.
2801 Via Fortuna
Suite 100
Austin, TX 78746
Attention: Milam F. Newby
Facsimile: (512) 542-8612

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified mail, return receipt requested, or

 

24

--------------------------------------------------------------------------------


 

regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 7.6                          Entire Agreement.  This Agreement, the
other Operative Documents and the other agreements and documents referred to
herein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or the other
Operative Documents with respect to the rights granted by the Company or any of
its Affiliates or any Purchaser or any of its Affiliates set forth herein or
therein.  This Agreement, the other Operative Documents and the other agreements
and documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 7.7                          Governing Law; Waiver of Trial by Jury. 
This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.  Any action against any party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action.  The parties
hereby irrevocably waive, to the fullest extent permitted by applicable Law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 7.8                          Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts,

 

25

--------------------------------------------------------------------------------


 

each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 7.9                          Termination.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement shall automatically terminate at any time at or prior
to the Closing if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction that permanently restrains,
permanently precludes, permanently enjoins or otherwise permanently prohibits
the consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal.

 

(b)                                 Notwithstanding anything herein to the
contrary, this Agreement may be terminated at any time by any Purchaser (with
respect to the obligations of such Purchaser) or the Company, upon written
notice to the other party, if the Closing shall not have occurred on or before
October 20, 2016 (the “Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 7.11(b) shall not be available to
any party whose (i) breach of any provision of this Agreement, (ii) failure to
comply with their obligations under this Agreement or (iii) actions not taken in
good faith, shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to the Outside Date or the failure of a
condition in Section 2.3 or Section 2.4 to be satisfied at such time;

 

(c)                                  In the event of the termination of this
Agreement as provided in this Section 7.11, (1) this Agreement shall forthwith
become null and void and (2) there shall be no liability on the part of any
party hereto, except with respect to the requirement to comply with any
confidentiality agreement in favor of the Company; provided that nothing herein
shall relieve any party from any liability or obligation with respect to any
willful breach of this Agreement.

 

Section 7.10                   Recapitalization, Exchanges, Etc. Affecting the
Common Shares.  The provisions of this Agreement shall apply to the full extent
set forth herein with respect to any and all equity interests of the Company or
any successor or assign of the Company (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Shares, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement and prior to the Closing.

 

[Signature pages follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Name:

Michael L. Pollard

 

 

Title:

Senior Vice President

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A1, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A2, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A3, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A4, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A5, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A6, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A7, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A8, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A9, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A10, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV A11, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV ENERGY AIV B1, L.P.

 

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Purchaser:

 

 

 

AF IV (U), L.P.

 

 

 

By:

AF IV Energy AIV GP, L.P., its general partner

 

 

 

 

By:

/s/ Nathan W. Walton

 

 

Name:

Nathan W. Walton

 

 

Title:

Authorized Signatory

 

Signature Page to

Common Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule A — List of Purchasers and Aggregate Commitment Amounts

 

Purchaser

 

Aggregate Shares of
Common Stock

 

Aggregate Purchase
Price

 

 

 

 

 

 

 

AF IV Energy AIV A1, L.P.

 

 

 

 

 

AF IV Energy AIV A2, L.P.

 

 

 

 

 

AF IV Energy AIV A3, L.P.

 

 

 

 

 

AF IV Energy AIV A4, L.P.

 

 

 

 

 

AF IV Energy AIV A5, L.P.

 

 

 

 

 

AF IV Energy AIV A6, L.P.

 

 

 

 

 

AF IV Energy AIV A7, L.P.

 

 

 

 

 

AF IV Energy AIV A8, L.P.

 

 

 

 

 

AF IV Energy AIV A9, L.P.

 

 

 

 

 

AF IV Energy AIV A10, L.P.

 

 

 

 

 

AF IV Energy AIV A11, L.P.

 

 

 

 

 

AF IV Energy AIV B1, L.P.

 

 

 

 

 

AF IV (U), L.P.

 

 

 

 

 

 

 

 

 

 

 

Total:

 

5,051,100

 

$

150,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule B — Subsidiaries

 

·                  Warrior Gas Co., a Texas corporation, which has a wholly
owned subsidiary, Clajon Industrial Gas, Inc., a Texas corporation

 

·                  Clayton Williams Trading Company, a Texas corporation

 

·                  CWEI Aviation, Inc., a Texas corporation

 

·                  CWEI Acquisitions, Inc., a Delaware corporation

 

·                  Clayton Williams Pipeline Corporation (formerly Clayton
Williams Midland, Inc.), a Delaware corporation

 

·                  CWEI Romere Pass Acquisition Corp., a Delaware corporation,
which is the sole member of Romere Pass Acquisition, L.L.C. (formerly Romere
Pass Acquisition Corp.)

 

·                  Warrior Mississippi Corporation, a Delaware corporation

 

·                  Southwest Royalties, Inc., a Delaware corporation, which has
three wholly owned subsidiaries, Blue Heel Company, a Delaware corporation,
Tex-Hal Partners, Inc., a Delaware corporation and SWR VPP, LLC, a Texas limited
liability company

 

·                  West Coast Energy Properties GP, LLC, a Texas limited
liability company

 

·                  Desta Drilling GP, LLC, a Texas limited liability company

 

·                  CWEI Partners GP, LLC, a Delaware corporation, which has a
wholly owned subsidiary, CWEI Partners Operating, LLC

 

·                  CWEI Andrews Properties GP, LLC, a Delaware corporation

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Stockholder Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Execution Version

 

STOCKHOLDER AGREEMENT

 

This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of [      ], 2016, is
entered into by and between Clayton Williams Energy, Inc., a Delaware
corporation (the “Company”), and Ares Management LLC (“Ares”) on behalf of the
entities listed on Exhibit A hereto (collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, simultaneously in connection herewith, the Stockholders and/or certain
of their Affiliates are purchasing shares of Common Stock (as defined below)
pursuant to the closing of the transactions contemplated by that certain Common
Stock Purchase Agreement, dated July [22], 2016, by and between the Company and
the Stockholders (the “SPA”); and

 

WHEREAS, in connection with, and effective upon, the closing of the transactions
contemplated by the SPA, the Company and the Stockholders wish to set forth
certain understandings between such parties with respect to certain corporate
governance matters.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1            Certain Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” of a specified Person is a Person that directly, or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, the Person specified. For the avoidance of doubt, for
purposes of this Agreement, the Company shall not be deemed an Affiliate of Ares
or the Stockholders, and shall not be deemed a member of the Stockholder Group.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the Board of Directors of the Company.

 

“Business Days” means any day except Saturday, Sunday and any day on which
banking institutions in New York, New York generally are closed as a result of
federal, state or local holiday.

 

“Certificate of Designation” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Common Stock” means the common stock, par value $0.10 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

--------------------------------------------------------------------------------


 

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise and
(b) vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.

 

“Credit Agreement” means that certain Credit Agreement dated as of March 8,
2016, among the Company, certain subsidiaries of the Company, as guarantors,
certain affiliates of the Stockholders and the other financial institutions
party thereto from time to time, as lenders, and Wilmington Trust, National
Association, as administrative agent, as amended in connection with the
transactions contemplated by the SPA and as it may be amended from time to time
thereafter.

 

“Equity Offering” has the meaning set forth in Section 2.3 of this Agreement.

 

“Equity Securities” means any equity securities of the Company or any options,
warrants or other securities that are directly or indirectly convertible into,
or exercisable or exchangeable for, any equity securities of the Company;
provided, however, that “Equity Securities” shall not include the Preferred
Stock.

 

“Fully Diluted Basis” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by applicable law and, in the case of
any action by the Company that requires a vote or other action on the part of
the Board, to the extent such action is consistent with the fiduciary duties
that the Company’s directors may have in such capacity) necessary to cause such
result, including, to the extent applicable, (i) including each Stockholder
Director in the Board’s slate of nominees to the stockholders for each election
of directors, (ii) including each Stockholder Director in the proxy statement
prepared by management of the Company in connection with soliciting proxies for
every meeting of the stockholders of the Company called with respect to the
election of members of the Board, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the Board with
respect to the election of members of the Board, (iii) not nominating any
candidate for the slate of nominees for each election of directors in opposition
to the election of a Stockholder Director, (iv) causing the adoption of
stockholders’ resolutions and amendments to the organizational documents of the
Company, (v) executing agreements and instruments and (vi) making or causing to
be made, with governmental, administrative or regulatory authorities, all
filings, registrations or similar actions that are required to achieve such
result.

 

“Nominating and Governance Committee” has the meaning set forth in
Section 2.1(a) of this Agreement.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 

“Preferred Stock” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Proceeding” has the meaning set forth in Section 4.7 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Qualification Requirement” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Registration Statement” has the meaning set forth in Section 2.3 of this
Agreement.

 

“Resignation Notice” has the meaning set forth in Section 2.1(d) of this
Agreement.

 

“Selected Courts” has the meaning set forth in Section 4.7 of this Agreement.

 

“SPA” has the meaning set forth in the Recitals.

 

“Stockholders” has the meaning set forth in the preamble to this Agreement.

 

“Stockholder Director” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Stockholder Group” means Ares, the Stockholders and their respective Controlled
Affiliates (but shall not include any portfolio companies that are owned in
whole or part by Ares, its Affiliated investment managers and funds or accounts
managed by any of them; except that any portfolio companies that are deemed to
constitute a group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder) with the
Stockholders with respect to ownership of securities of the Company shall be
included).

 

Section 1.2            Rules of Construction. Unless the context otherwise
requires:

 

(a)           References in the singular or to “him,” “her,” “it,” “itself” or
other like references, and references in the plural or the feminine or masculine
reference, as the case may be, shall also, when the context so requires, be
deemed to include the plural or singular, or the masculine or feminine
reference, as the case may be;

 

(b)           References to Articles and Sections shall refer to articles and
sections of this Agreement, unless otherwise specified;

 

(c)           The headings in this Agreement are for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision thereof;

 

(d)           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party that drafted
and caused this Agreement to be drafted; and

 

(e)           References to “including” in this Agreement shall mean “including,
without limitation,” whether or not so specified.

 

ARTICLE II
GOVERNANCE MATTERS

 

Section 2.1            Designees.

 

(a)           The Company and the Stockholders shall take all Necessary Action
to cause the Board to consist of nine members and to cause one of such members
to consist of the nominee designated by the Stockholders hereunder (the
“Stockholder Director”); provided, that the Nominating and Governance Committee
of the Board (the “Nominating and Governance Committee”) may choose not to
nominate a Stockholder Director if it determines such person is not a suitable
candidate for membership on the Board or if the election of such candidate to
the Board would result in the Board failing to comply

 

3

--------------------------------------------------------------------------------


 

with any rule or regulation of the Commission or any national securities
exchange on which the Company’s Common Stock is listed or admitted to trading,
and if the Nominating and Governance Committee so chooses not to nominate a
Stockholder Director, then the Stockholders may designate a replacement director
nominee until a Stockholder Director that is a suitable candidate, as determined
by the Nominating and Governance Committee, is nominated.  The Nominating and
Governance Committee shall take all Necessary Action to ensure that the
Stockholders are able to designate a member to the Board pursuant to this
Section 2.1(a).  The designation rights in this Section 2.1(a) shall be separate
and in addition to any rights to designate, appoint or elect a member of the
Board pursuant to the Certificate of Designation (the “Certificate of
Designation”) for the Company’s Special Voting Preferred Stock (the “Preferred
Stock”).  A nominee shall not be eligible to serve as a Stockholder Director if
such nominee is prohibited from serving as a director pursuant to any applicable
law (including, without limitation, the Securities and Exchange Act of 1934, as
amended, and the Clayton Antitrust Act of 1914, as amended) or rule or
regulation of the Commission or any national securities exchange on which the
Company’s Common Stock is listed or admitted to trading (the “Qualification
Requirement”).   For the avoidance of doubt, the number of Stockholder Directors
serving on the Board at any given time shall never exceed one.

 

(b)           Subject to the other provisions of this Section 2.1, the
Stockholder Director designated by the Stockholders and elected as a member of
the Board shall serve as the Stockholder Director until the expiration of his or
her term of office, and in such case the Stockholders may designate a successor
Stockholder Director in accordance with Section 2.1(a) hereof upon prompt
written notice to the Company; provided, that the Stockholders must provide the
Company with a reasonable opportunity for the Board and the Nominating and
Governance Committee thereof to determine compliance with the provisions
of Section 2.1(a) hereof.

 

(c)           In the event that the Stockholder Director fails to satisfy the
Qualification Requirement, the Stockholders agree promptly upon (and in any
event within five Business Days following) receipt of a written request from the
Company (a “Resignation Notice”), to cause the Stockholder Director who at any
given time is disqualified from serving on the Board pursuant to
this Section 2.1(c), to resign from the Board and any applicable committee
thereof effective immediately or to cause such Stockholder Director to be
removed from the Board in accordance with Section 2.1(d).

 

(d)           In the event of the resignation, death or removal (for cause or
otherwise) of any Stockholder Director from the Board, the Stockholders shall
have the right for the ensuing 90 days, or such longer period as agreed to by
the Board, subject to the other provisions of this Section 2.1, to designate a
successor Stockholder Director to the Board to fill the resulting vacancy on the
Board (and any applicable committee thereof). In the event that the Stockholders
fail to designate a director to fill the resulting vacancy on the Board in
accordance with the time periods set forth in the preceding sentence, the Board,
upon recommendation from the Nominating and Governance Committee, shall have the
right to retain the resulting vacancy on the Board or designate an individual
recommended by the Nominating and Governance Committee to fill such vacancy, in
each case until the Stockholders designate a successor Stockholder Director to
the Board to fill the resulting vacancy on the Board (and any applicable
committee thereof).  In the event that such vacancy has been filled by the
Board, the Company shall take Necessary Action to cause the individual
designated by the Board to fill the resulting vacancy to resign from the Board,
and the Stockholders shall have the right to designate a successor Stockholder
Director to fill the vacancy resulting from such resignation in accordance with
the first sentence of this Section 2.1(d).

 

Section 2.2            Ownership by the Stockholder Group.  Ares and the
Stockholders shall not, and shall cause each other member of the Stockholder
Group not to, directly or indirectly, acquire or otherwise come to own any
additional Common Stock if any such acquisition or other ownership of

 

4

--------------------------------------------------------------------------------


 

Common Stock would result in the Stockholder Group Beneficially Owning more than
forty-five percent (45%) of the Equity Securities calculated on a Fully Diluted
Basis.  A calculation made on a “Fully Diluted Basis” means (x) the numerator
shall be equal to the number of all of the issued and outstanding Equity
Securities Beneficially Owned by the Stockholder Group, including the maximum
number of shares of Common Stock issuable assuming full exercise of warrants of
the Company owned by any member of the Stockholder Group, and (y) the
denominator shall be equal to the number of all of the issued and outstanding
Common Stock of the Company plus the maximum number of shares of Common Stock
issuable assuming full exercise of warrants of the Company owned by any member
of the Stockholder Group.

 

Section 2.3            Ability to Pursue Registrations and Equity Offerings.  At
any time after the closing of the transactions contemplated by the SPA, the
Company may undertake to prepare and file with the Securities and Exchange
Commission and cause to become and remain effective one or more registration
statements under the Securities Act of 1933, as amended, registering the
offering and sale of securities (a “Registration Statement”) and commence one or
more equity offerings (an “Equity Offering”) in an amount as determined by the
Board.  Ares and the Stockholders shall not, and shall cause each other member
of the Stockholder Group not to, take any affirmative action to prevent, hinder
or delay any such Registration Statement or Equity Offering.  Notwithstanding
the foregoing, the Stockholders retain the right to vote against any Equity
Offering if a shareholder vote is sought, and this Section 2.3 shall not require
any member of the Board designated, elected or appointed by the Stockholders to
act in a manner that is inconsistent with its fiduciary duties as a member of
the Board.

 

Section 2.4            Related Party Transactions.  Any material transaction
between the Company and any member of the Stockholder Group that is deemed to be
a related party transaction shall require the approval of a majority of the
Board members which were not elected, appointed or designated by any member of
the Stockholder Group or approval from a majority of the stockholders of the
Company (excluding any member of the Stockholder Group for purposes of any such
vote or approval).  A related party transaction pursuant to this Section 2.4
shall be deemed to be “material” if the value of such transaction is equal to or
greater than five percent (5%) of the consolidated assets of the Company (based
on the then most recent quarterly balance sheet of the Company).

 

Section 2.5            Reimbursement of Expenses.  The Company shall reimburse
each Stockholder Director for all reasonable and documented out-of-pocket
expenses incurred in connection with such Stockholder Director’s participation
in the meetings of the Board or any committee of the Board, including all
reasonable and documented travel, lodging and meal expenses, consistent with the
Company’s expense reimbursement policies that apply to other non-management
directors serving on the Board.

 

Section 2.6            D&O Insurance.  The Company shall use its best efforts to
maintain in effect at all times directors and officers indemnity insurance
coverage reasonably satisfactory to the Board.

 

ARTICLE III

 

EFFECTIVENESS AND TERMINATION

 

Section 3.1            Termination.  This Agreement shall terminate upon the
earlier to occur of (a) such time as the Stockholder Group no longer
Beneficially Owns 30% of the Equity Securities (calculated on a Fully Diluted
Basis), (b) written agreement of the parties hereto to terminate this Agreement
(provided that no such agreement by the Company shall be effective unless
approved by a majority of the

 

5

--------------------------------------------------------------------------------

 


 

members of the Board who are not elected, appointed or designated by the
Stockholders or any member of the Stockholder Group (including any director
elected by holders of the Preferred Stock pursuant to the Certificate of
Designation)), and (c) solely with respect to the Stockholders’ designation
rights under Section 2.1, the delivery of written notice to the Company by the
Stockholders, requesting the termination of its designation rights under
Section 2.1.  The agreements of the parties hereto under Section 2.2 shall
survive the termination of this Agreement until the time that (A) both (i) the
Stockholder Group no longer Beneficially Owns 20% of the Equity Securities
(calculated on a Fully Diluted Basis) and (ii) (x) the Credit Agreement has been
terminated or (y) there are no longer any loans outstanding or other amounts
owed to Ares or its Affiliates under the Credit Agreement; or (B) the Company
has filed for bankruptcy.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                    Notices.  All notices, requests,
consents and other communications hereunder to any party shall be in writing and
shall be personally delivered, sent by nationally recognized overnight courier
or mailed by registered or certified mail to such party at the address set forth
below (or such other address as shall be specified by like notice). Notices will
be deemed to have been given hereunder when personally delivered, one calendar
day after deposit with a nationally recognized overnight courier and five
calendar days after deposit in U.S. mail.

 

(a)                                 if to the Company, to:

 

Clayton Williams Energy, Inc.

Six Desta Drive, Suite 6500

Midland, Texas  79705

Fax: (432) 688-3247

Attention: General Counsel

 

with a copy to:

 

Vinson & Elkins LLP

2801 Via Fortuna, Suite 100

Austin, Texas  78746

Fax: (512) 236-3240

Attention: Milam F. Newby

 

(b)                                 if to the Stockholders, to:

 

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California  90067

Attention: General Counsel

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Fax: (713) 835-3601

Attention: Matthew R. Pacey, P.C.

Lucas E. Spivey

 

Section 4.2                                    Severability.  The provisions of
this Agreement shall be deemed severable, and the invalidity or unenforceability
of any provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is found to be invalid or
unenforceable in any jurisdiction, (a) a suitable and equitable provision shall
be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

Section 4.3                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original and all of which, taken together, shall be considered one and the same
agreement.

 

Section 4.4                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement (a) constitutes the entire agreement and
supersedes all other prior agreements, both written and oral, among the parties
with respect to the subject matter hereof and (b) is not intended to confer upon
any Person, other than the parties hereto, any rights or remedies hereunder.

 

Section 4.5                                    Further Assurances.  Each party
shall execute, deliver, acknowledge and file such other documents and take such
further actions as may be reasonably requested from time to time by the other
parties hereto to give effect to and carry out the transactions contemplated
herein.

 

Section 4.6                                    Governing Law; Equitable
Remedies.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF
LAWS PRINCIPLES THEREOF). The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions and other equitable remedies to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any of the
Selected Courts (as defined below), this being in addition to any other remedy
to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with respect to such remedy are hereby waived by
each of the parties hereto. Each party further agrees that, in the event of any
action for an injunction or other equitable remedy in respect of such breach or
enforcement of specific performance, it will not assert the defense that a
remedy at law would be adequate.

 

Section 4.7                                    Consent To Jurisdiction.  With
respect to any suit, action or proceeding (“Proceeding”) arising out of or
relating to this Agreement, each of the parties hereto hereby irrevocably
(a) submits to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware and the United States District Court for the District of Delaware
and the appellate courts therefrom (the “Selected

 

7

--------------------------------------------------------------------------------


 

Courts”) and waives any objection to venue being laid in the Selected Courts
whether based on the grounds of forum non conveniens or otherwise and hereby
agrees not to commence any such Proceeding other than before one of the Selected
Courts; provided, however, that a party may commence any Proceeding in a court
other than a Selected Court solely for the purpose of enforcing an order or
judgment issued by one of the Selected Courts; (b) consents to service of
process in any Proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized international express carrier
or delivery service, to the Company or the Stockholders at their addresses
referred to in Section 4.1 hereof; provided, however, that nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law; and (c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT AND TO HAVE
ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 4.8                                    Amendments; Waivers.

 

(a)                                 No provision of this Agreement may be
amended or waived unless such amendment or waiver is (i) in writing and signed,
in the case of an amendment, by each of the parties hereto, or in the case of a
waiver, by each of the parties against whom the waiver is to be effective and
(ii) approved by a majority of the members of the Board that are not elected,
appointed or designated by the Stockholders or any member of the Stockholder
Group (including any director elected by holders of the Preferred Stock pursuant
to the Certificate of Designation).

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 4.9                                    Assignment. Neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties; provided, however, that the Stockholders may assign any of their
respective rights hereunder to any of their respective Affiliates. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

 

*****

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ARES MANAGEMENT LLC

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Stockholders

 

AF IV Energy AIV A1, L.P.

AF IV Energy AIV A2, L.P.

AF IV Energy AIV A3, L.P.

AF IV Energy AIV A4, L.P.

AF IV Energy AIV A5, L.P.

AF IV Energy AIV A6, L.P.

AF IV Energy AIV A7, L.P.

AF IV Energy AIV A8, L.P.

AF IV Energy AIV A9, L.P.

AF IV Energy AIV A10, L.P.

AF IV Energy AIV A11, L.P.

AF IV Energy AIV B1, L.P.

AF IV (U), L.P.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Opinion of Company Counsel

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Stock Purchase Agreement (the “Purchase Agreement”). On or
prior to the Closing Date, the Company shall furnish to the Purchasers, an
opinion of Vinson & Elkins L.L.P., counsel for the Company, dated the Closing
Date, stating that:

 

(a)                                 The Company is validly existing as a
corporation and in good standing under the laws of the State of Delaware, with
the corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct the businesses in which it is currently
engaged;

 

(b)                                 The Purchased Shares have been duly
authorized in accordance with the Company’s Second Amended and Restated
Certificate of Incorporation and the Bylaws of the Company and, when issued and
delivered by the Company to the Purchasers upon payment therefor in accordance
with the Purchase Agreement, will be validly issued, fully paid and
non-assessable;

 

(c)                                  Except as described in any Company SEC
Document, the equity holders of the Company have no preemptive rights with
respect to the Common Shares under federal law, the DGCL or any agreement filed
as an exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015 or any Current Report or Quarterly Report filed thereafter to
which the Company is a party or by which the Company may be bound;

 

(d)                                 Each of the the Purchase Agreement and the
Stockholder Agreement has been duly authorized, executed and delivered by the
Company; assuming the due authorization, execution and delivery by the Company,
the Purchase Agreement and the Stockholder Agreement constitute the legal, valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith;

 

(e)                                  The offering, issuance and sale of the
Purchased Shares, the execution, delivery and performance of the Purchase
Agreement and the Stockholder Agreement by the Company, the consummation of the
transactions contemplated by the Purchase Agreement or the Stockholder Agreement
and the application of the proceeds from the sale of the Purchased Shares, in
each case, do not and will not result in a breach or violation of any of the
terms and provisions of, or constitute a default under, or result in the
imposition of any Lien upon any property or assets of the Company pursuant to
(1) the Second Amended and Restated Certificate of Incorporation or the Bylaws
of the Company, (2) the DGCL or applicable U.S. federal law or any order,
judgment, decree or injunction known to us of any U.S. federal or Delaware court
or governmental agency or

 

--------------------------------------------------------------------------------


 

body having jurisdiction over the Company or any of its properties in a
proceeding in which it or its properties is a party or (3) any agreement or
instrument listed on Annex A hereto; except in the case of clauses (2) and
(3) for such breaches, violations, defaults and Liens as would not, individually
or in the aggregate, have a Material Adverse Effect, it being understood with
respect to clause (2) above, we express no opinion as to the application of any
federal or state securities or “Blue Sky” laws or federal or state antifraud
laws, rules or regulations;

 

(f)                                   No consent, approval, authorization or
order of, or filing with, any person (including any governmental agency or body
or any court) is required to be obtained or made by the Company in connection
with the transfer of the Purchased Shares or the execution, delivery and
performance by the Company of the Purchase Agreement and the Stockholder
Agreement, except (1) such as have been obtained, (2) where the failure of the
Company to obtain or make any such consent, approval, authorization, order,
filing or registration would not reasonably be expected to have a Material
Adverse Effect, (3) such as have been made or as may be required under state or
foreign securities or “Blue Sky” laws, as to which we express no opinion, and
(4) the filing with the Commission of such reports under the Exchange Act or the
Securities Act as may be required in connection with the Purchase Agreement and
the transactions contemplated by the Purchase Agreement, including the
Information Statement; and

 

(g)                                  Assuming the accuracy of the
representations and warranties of each of the Purchasers and the Company
contained in the Purchase Agreement, the sale and issuance of the Purchased
Shares by the Company to the Purchasers solely in the manner contemplated by the
Purchase Agreement are exempt from the registration requirements of the
Securities Act; provided, that, we express no opinion as to any subsequent sale
or resale.

 

(h)                                 The Company is not now and, after giving
effect to the issuance and sale of the Purchased Shares by the Company and the
applications of the proceeds therefrom, the Company will not be required to
register as an “investment company” within the meaning of the Investment Company
Act.

 

--------------------------------------------------------------------------------